Samuel Davis plt agt Samuel Johnson formerly Master of the ship two Sisters Defendt in an action of the case for not paying the Summe of five pounds in money or thereabouts due for wages for Service done by the sd Davis as Marrinr in the aforesd Ship being Shipped by the sd Master at thirty Seven Shillings per month in money upon the. 7th of March last past &c. . . . The Jury . . . found for the plaint. five pound one Shilling six pence money and costs allowed Eighteen shillings two pence.
Execution issued 5° aug° 1678.